In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 14-1096V
                                   Filed: October 24, 2016
                                       UNPUBLISHED
******************************
MILFORD B. REIMAN,                             *
                                               *
                        Petitioner,            *
               v.                              *
                                               *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                            *       Reasonable Amount to Which
AND HUMAN SERVICES,                            *       Respondent Does Not Object
                                               *
                        Respondent.            *
                                               *
*************************
Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Linda Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On November 10, 2014, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleged that he suffered brachial plexopathy and Parsonage-Turner Syndrome after
receiving an influenza vaccination. See generally Petition (“Pet.”), ECF No. 1. On September 21,
2016, the undersigned issued a decision dismissing petitioner’s claim based on petitioner’s
motion to dismiss. Decision, ECF No. 35.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        Petitioner now seeks an award of attorney’s fees and costs in the amount of $12,241.69,
pursuant to Section 15(e) of the Vaccine Act. Motion for Attorney’s Fees (“Motion for Fees”),
ECF No. 39. In compliance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses. Respondent has indicated that she is unopposed to
petitioner’s fee application. After careful consideration, the undersigned has determined to grant
the request in full for the reasons set forth below.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). Mr.
Gold has previously received the currently billed rates of $345 for work performed in 2014, $360
for work performed in 2015, and $370 for work performed in 2016, commensurate with his
significant experience with the vaccine program. See Karl v. Sec’y of HHS, No. 14-36V, 2016
WL 6069200 (Fed. Cl. Spec. Mstr. Sep. 20, 2016). Based on the reasonableness of petitioner’s
request and the lack of opposition from respondent, the undersigned GRANTS petitioner’s
motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $12,241.693 as a lump sum in the
form of a check jointly payable to petitioner and petitioner’s counsel, Howard Gold.

       The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                     s/Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                2